Name: Council Decision (CFSP) 2018/654 of 26 April 2018 amending Decision (CFSP) 2017/1869 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq)
 Type: Decision
 Subject Matter: European construction;  social affairs;  politics and public safety;  Asia and Oceania
 Date Published: 2018-04-27

 27.4.2018 EN Official Journal of the European Union L 108/28 COUNCIL DECISION (CFSP) 2018/654 of 26 April 2018 amending Decision (CFSP) 2017/1869 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 October 2017, the Council adopted Decision (CFSP) 2017/1869 (1) on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq). (2) To cover the Mission's need for security services until the end of its current mandate, the financial reference amount should be revised, and Decision (CFSP) 2017/1869 should be amended accordingly. (3) EUAM Iraq is being conducted in a context which may deteriorate and which could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Amendment of Decision (CFSP) 2017/1869 In Article 14 of Decision (CFSP) 2017/1869, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUAM Iraq from 16 October 2017 to 17 October 2018 shall be EUR 17 300 000. The financial reference amount for any subsequent period shall be decided by the Council.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 April 2018. For the Council The President E. ZAHARIEVA (1) Council Decision (CFSP) 2017/1869 of 16 October 2017 on the European Union Advisory Mission in support of Security Sector Reform in Iraq (EUAM Iraq) (OJ L 266, 17.10.2017, p. 12).